

	

		IV

		111th CONGRESS

		1st Session

		H. RES. 163

		IN THE HOUSE OF REPRESENTATIVES

		

			February 12, 2009

			Mr. Mario Diaz-Balart of

			 Florida (for himself, Mr.

			 Mica, Ms. Fallin,

			 Mrs. Capito,

			 Mr. Cao, and

			 Mr. Guthrie) submitted the following

			 resolution; which was referred to the Committee on Transportation and

			 Infrastructure

		

		RESOLUTION

		Expressing the sense of the House of

		  Representatives on the need for appropriate accountability and congressional

		  oversight of public buildings and facilities projects.

	

	

		Whereas section 3307 of title 40, United States Code

			 (formerly section 7 of Public Buildings Act of 1959), provides for appropriate

			 accountability and congressional oversight of public buildings and facilities

			 projects;

		Whereas exceptions to the oversight provisions of that

			 section increase the potential for wasteful spending on unnecessary and costly

			 capital projects and increase the possibility that taxpayers will pay for

			 projects that are against the public interest and excessive;

		Whereas the potential for nearly $8 billion in Federal

			 funds to be spent on public buildings and facilities projects without the

			 standard oversight mechanisms could lead to waste and unchecked decisionmaking

			 by unaccountable bureaucrats;

		Whereas Federal spending on unnecessary capital projects

			 minimizes the amount of resources available for other projects that are

			 necessary and appropriate to meet Federal space needs;

		Whereas the Government Accountability Office (GAO) has

			 placed the management of Federal real property on its high risk list, citing

			 among other issues an increased reliance by the Federal Government on costly

			 leasing;

		Whereas GAO recommends the following 3 principles in

			 guiding Federal infrastructure investments: (1) create well-defined goals based

			 on identified areas of interest, (2) incorporate performance and accountability

			 into funding decisions, and (3) employ the best tools and approaches to

			 emphasize return on investment; and

		Whereas maintaining responsible, effective, and efficient

			 oversight procedures is critical in the area of capital investments programs:

			 Now, therefore, be it

		

	

		That it is the sense of the House of

			 Representatives that—

			(1)the Administrator of General Services

			 should not proceed with any public building or facility project for which a

			 prospectus has been submitted to Congress pursuant to section 3307 of title 40,

			 United States Code, before the date of adoption of this resolution unless a

			 resolution approving the project has been adopted pursuant to that section and

			 the cost of the project does not exceed the estimated maximum cost of the

			 project approved under that section by more than 10 percent; and

			(2)in the case of a

			 public building or facility project that may not be subject to the requirements

			 of section 3307 of title 40, United States Code, pursuant to an Act of

			 Congress, but otherwise meets the funding thresholds and criteria contained in

			 that section, the Administrator of General Services should submit to the

			 Committee on Transportation and Infrastructure of the House of Representatives

			 a detailed plan of the project, including an estimate of the number of jobs the

			 project will create, prior to taking actions in furtherance of the

			 project.

			

